      Case 2:19-cr-00951 Document 27 Filed on 06/19/20 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           June 19, 2020
                            UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
VS.                                               § CRIMINAL ACTION NO. 2:19-CR-951
                                                  §
MAKSIMS KLOPOVS                                   §

       ORDER GRANTING UNOPPOSED MOTION FOR CONTINUANCE

       On June 18, 2020, Defendant moved for a continuance of the trial setting on the

following grounds: This is a complex case and discovery is voluminous. Therefore, additional

time is required to review discovery and to confer as to possible resolution. Additionally, the

COVID-19 pandemic has affected preparation of the case. (D.E. 26.)

       Under the Speedy Trial Act, a district court may grant a continuance and exclude the

resulting delay from the time in which a trial must commence if it makes on-the-record findings

that the ends of justice served by granting the continuance outweigh the public’s and defendant’s

interests in a speedy trial. 18 U.S.C. § 3161(h)(7).

       Having considered Defendant’s motion, the Court finds the following § 3161(h)(7)(B)

factors apply to the case at hand:


      (1)      That the failure to grant such a continuance in the proceeding would be likely to
               make a continuation of such proceeding impossible, or result in a miscarriage of
               justice.

  X     (2)    That the case is so unusual or so complex, due to the number of defendants, the
               nature of the prosecution, or the existence of novel questions of fact or law, that it
               is unreasonable to expect adequate preparation for pretrial proceedings or for the
               trial itself within the time limits established by the Speedy Trial Act.

      (3)      That, in a case in which arrest precedes indictment, delay in the filing of the
               indictment is caused because the arrest occurs at a time such that it is
               unreasonable to expect return and filing of the indictment within the period

1/2
      Case 2:19-cr-00951 Document 27 Filed on 06/19/20 in TXSD Page 2 of 2



               specified in section 3161(b), or because the facts upon which the grand jury must
               base its determination are unusual or complex.

      (4)      That the failure to grant such a continuance in this case which, taken as a whole,
               is not so unusual or so complex as to fall within clause (2) above, would deny the
               defendant or the government continuity of counsel, or would deny counsel for the
               defendant or the attorney for the government the reasonable time necessary for
               effective preparation, taking into account the exercise of due diligence.

      (5)      Other relevant factors:


       Accordingly, the Court finds that the ends of justice are served by granting a continuance

in this case and outweigh the best interests of the public and Defendant in a speedy trial. The

Court GRANTS Defendant’s motion and CONTINUES the Final Pretrial Conference (FPTC)

until September 24, 2020, 2019 at 9:00 a.m. and Jury Selection/Trial until October 5, 2020 at

9:00 a.m. (ETT: 4 days). All motions shall be filed in accordance with the dates set forth in the

original Pretrial Order. Parties are ordered to file motions in limine, exhibit and witness lists,

and proposed jury instructions no later than 3 days before FPTC. Any plea bargain or plea

agreement entered into by the parties in this cause must be made known in writing on or before 3

days before FPTC. No plea bargain or plea agreement entered into after this date will be

honored by this Court without good cause shown for the delay. Any motion to continue the Final

Pretrial Conference and Jury Selection and Trial must be filed no later than 3 days before

FPTC. Failure to abide by the deadlines may result in motions being stricken or denied.

       ORDERED this 19th day of June, 2020.

                                                 ___________________________________
                                                 NELVA GONZALES RAMOS
                                                 UNITED STATES DISTRICT JUDGE




2/2
